Citation Nr: 0202563	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to the assignment of higher initial 
disability rating for a service-connected left eye 
subcapsular cataract, rated as noncompensably disabling.

2.  Entitlement to service connection for periodontal disease 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in pertinent part, granted service 
connection for a left eye subcapsular cataract and assigned a 
noncompensable disability rating therefore, but denied 
service connection for compensation purposes for periodontal 
disease.


FINDINGS OF FACT

1.  The veteran's service-connected left eye subcapsular 
cataract is not productive of ratable vision impairment or 
aphakia.

2.  Current VA regulations prohibit a grant of service 
connection for periodontal disease for purposes of an award 
of disability compensation benefits.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
disability rating for a left eye subcapsular cataract have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.75, 4.83a, 4.84a, Diagnostic Codes 6028, 6029 
(2001).

2.  Service connection for periodontal disease, for purposes 
of an award of disability compensation benefits, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.381(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating for a Left Eye Subcapsular Cataract

The veteran contends that the severity of his service-
connected left eye subcapsular cataract is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the left eye rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board characterized the rating issue 
on appeal as a claim for a higher initial rating.  As such, 
consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.

Pursuant to a February 1999 RO rating decision, the appellant 
was initially service-connected for a left eye subcapsular 
cataract and assigned a noncompensable disability rating, 
effective October 1, 1997.

The relevant medical evidence includes a November 1998 VA eye 
examination report, which notes the veteran's complaints of 
decreased night vision.  The veteran's best corrected vision 
was 20/20 each eye.  Early posterior subcapsular cataracts 
were detected, greater in the left eye than in the right eye.  
It was opined that these cataracts were not visually 
debilitating.  

The veteran's left eye cataract is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6028, which provides that cataracts 
are rated on the basis of impairment of vision and aphakia.  
However, in reviewing the applicable schedular criteria in 
conjunction with the medical evidence, the Board finds that a 
compensable rating for his left eye cataract is not 
warranted.  

Concerning the existence of vision impairment, in order for 
the veteran to obtain a compensable disability rating on the 
basis of loss of visual acuity, 38 C.F.R. § 4.75 requires 
that the best corrected distant visual acuity readings be 
used.  As the veteran's corrected visual acuity is 20/20 in 
each eye, a compensable disability rating is not available.  
(A compensable rating is warranted when vision in one eye is 
20/50 and vision in the other eye is 20/40, or worse.  
38 C.F.R. § 4.84a (2001).)  The Board further notes that as 
there is no evidence of field vision impairment, a 
compensable rating on that basis is similarly not warranted.  
In addition, there being no evidence of aphakia in either 
eye, this avenue for relief also fails to provide a basis for 
assigning a compensable disability rating for his left eye 
cataract.  (The minimum rating for aphakia is 30 percent, 
which rating is not to be combined with the rating for loss 
of visual acuity.  Diagnostic Code 6029.)  

Therefore, in view of the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable disability rating for a 
left eye cataract.

Service Connection for Periodontal Disease

Current VA regulations prohibit the award of compensation 
benefits for periodontal disease.  The regulations provide 
that "[t]reatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in [38 C.F.R. ]§ 17.161 of this chapter."  
38 C.F.R. § 3.381(a) (2001) (emphasis added).

The effective date of the current version of this regulation, 
which is presently codified at 38 C.F.R. § 3.381(a), is June 
8, 1999.  See 64 Fed Reg. 30339.  At the time of the February 
1999 RO rating decision, the old requirements concerning 
service connection for periodontal disease were very similar 
to the current version.  See 38 C.F.R. § 4.149 (1998) 
(effective prior to June 8, 1999).  Generally, when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes, however, that the 
substance of the prior regulation at 38 C.F.R. § 4.149 has 
not been significantly altered.  Under both the old and new 
versions of the regulation, periodontal disease is listed as 
a dental condition that may not be service connected for 
compensation purposes.  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
periodontal disease for purposes of an award of disability 
compensation benefits.  It is precluded by law.  While 
periodontal disease may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17, such a 
question is not before the Board.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the Court held that in cases 
where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Thus, for the 
aforementioned reasons, the veteran's claim for service 
connection for periodontal disease for compensation purposes 
is denied.  

Conclusion

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 (West Supp. 2001); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions and statement of the case 
have informed the appellant and his representative of the 
information and evidence necessary to substantiate the claims 
addressed above, and have therefore satisfied the 
notification requirements.  Additionally, VA has obtained all 
pertinent evidence, including a VA examination, in an attempt 
to assist the veteran with his claims.  The Board therefore 
finds that the record as it stands is adequate to allow for 
review of the claims addressed above and that no further 
action by the RO is necessary to meet the requirements of the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A compensable disability rating for a service-connected left 
eye subcapsular cataract is denied.

Service connection for periodontal disease, for purposes of 
an award of disability compensation benefits, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

